BRYAN SCHRODER
United States Attorney

ALLISON O’LEARY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
(907) 271-5071
(907) 271-1500 (fax)
Email: allison.oleary@usdoj.gov
Attorneys for Plaintiff

                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,               )   No.
                                        )
                    Plaintiff,          )   COUNT 1:
                                        )   POSSESSION WITH INTENT TO
      v.                                )   DISTRIBUTE 50 GRAMS OR MORE OF
                                        )   ACTUAL METHAMPHETAMINE
MARKANTHONY DELEON                      )    Vio. of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)
SAPALASAN                               )
                                        )   COUNT 2:
                    Defendant.          )   POSSESSION OF FIREARM IN
                                        )   FURTHERANCE OF A FEDERAL DRUG
                                        )   TRAFFICKING CRIME
                                        )     Vio. of 18 U.S.C. § 924(c)(1)(A)(i)
                                        )
                                        )   CRIMINAL FORFEITURE
                                        )   ALLEGATION NO. 1
                                        )     21 U.S.C. § 853, and R. 32.2(a), Fed. R.
                                        )   Crim. P.
                                        )
                                        )   CRIMINAL FORFEITURE
                                        )   ALLEGATION NO. 2
                                        )    18 U.S.C. § 924(d) and 28 U.S.C. §
                                        )   2461(c)
                                        )

                                 INDICTMENT

      The Grand Jury charges that:

      Case 3:18-cr-00130-TMB-MMS Document 2 Filed 10/17/18 Page 1 of 3
                                         COUNT 1

       On or about August 25, 2018, within the District of Alaska, the defendant,

MARKANTHONY DELEON SAPALASAN, did knowingly and intentionally possess

with intent to distribute 50 grams or more of actual methamphetamine.

       All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                           COUNT 2

       On or about August 25, 2018, within the District of Alaska, the defendant,

MARKANTHONY DELEON SAPALASAN did knowingly and intentionally possess a

firearm, specifically, a Glock 19 Gen 4, 9mm semiautomatic pistol, in furtherance of a

drug trafficking crime, as described in Count 1 of this indictment.

       All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i).

                      CRIMINAL FORFEITURE ALLEGATION 1

       Upon conviction of Count 1 of this Indictment, the defendant, MARKANTHONY

DELEON SAPALASAN, shall forfeit to the United States pursuant to 21 U.S.C. §

853(a)(1) and (a)(2) any property constituting, or derived from, any proceeds obtained,

directly or indirectly, as the result of such offense and any property used, or intended to

be used, in any manner or part, to commit, or to facilitate the commission of, the offense.

The property to be forfeited includes, but is not limited to, the following:

       1. a Glock 19 Gen 4 9mm semiautomatic pistol.

       All of which is pursuant to 21 U.S.C. § 853; 28 U.S.C. § 2461(c); and Rule

32.2(a), Federal Rules of Criminal Procedure.



                                         Page 2 of 3

      Case 3:18-cr-00130-TMB-MMS Document 2 Filed 10/17/18 Page 2 of 3
                    CRIMINAL FORFEITURE ALLEGATION NO. 2
       The allegations contained in Count 2 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. §

924(d) and 28 U.S.C. § 2461(c).

       Upon conviction of the offense in violation of 18 U.S.C. § 924(c)(1)(A)(i), set

forth in Count 2 of this Indictment, the defendant, MARKANTHONY DELEON

SAPALASAN, shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28

U.S.C. § 2461(c), any firearms and ammunition involved in or used in knowing violation

of the offense, including, but not limited to the following:

       2. a Glock 19 Gen 4 9mm semiautomatic pistol.

       All in accordance with 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(a),

Federal Rules of Criminal Procedure.

       A TRUE BILL.

                                                  s/ Grand Jury Foreperson
                                                  GRAND JURY FOREPERSON

s/ Stephan Collins for
ALLISON O’LEARY
Assistant U.S. Attorney
United States of America


s/ E. Bryan Wilson for
BRYAN SCHRODER
United States Attorney
United States of America


DATE:       10/16/18



                                         Page 3 of 3

      Case 3:18-cr-00130-TMB-MMS Document 2 Filed 10/17/18 Page 3 of 3
